 Case 3:05-cr-30071-SMY Document 69 Filed 02/24/21 Page 1 of 1 Page ID #239




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                          )
                                                    )
                          Plaintiff,                )
                                                    )
 vs.                                                )    Case No. 05-cr-30071-SMY
                                                    )
 JAMELL C. NEWBERN,                                 )
                                                    )
                          Defendant.                )

                              MEMORANDUM AND ORDER
YANDLE, District Judge

        This matter comes before the Court on Defendant Jamell C. Newbern’s pro se Motion to

Reduce Sentence (Doc. 60) and Request for Permission to File a Motion for Leave to Amend his First

Step Motion (Doc. 68). "Representation by counsel and self-representation are mutually exclusive"

Cain v. Peters, 972 F.2d 748, 750 (7th Cir. 1992). As such, a litigant does not have a right to file his

own motions when he is represented by counsel and any such motion filed will be stricken as improper.

See Hayes v. Hawes, 921 F.2d 100, 102 (7th Cir. 1990) (per curiam); United States v. Gwiazdzinski,

141 F.3d 784, 787 (7th Cir. 1998).

        Assistant Federal Public Defender Ethan Skaggs entered an appearance on behalf of Newbern

on December 2, 2019 (Doc. 51). Accordingly, the Court DIRECTS the Clerk of Court to STRIKE

Newbern’s pro se filings (Docs. 60, 68). Newbern should contact the Federal Public Defender’s office

for a status update on his case.

        IT IS SO ORDERED.

        DATED: February 24, 2021


                                                        STACI M. YANDLE
                                                        United States District Judge
